

Exhibit 10.2










SECURITY AND PLEDGE AGREEMENT


THIS SECURITY AND PLEDGE AGREEMENT (this “Agreement”) is entered into as of
August 25, 2020, among USANA Health Sciences, Inc., a Utah corporation (the
“Borrower”), the other parties identified as “Grantors” on the signature pages
hereto (together with the Borrower, each individually a “Grantor”, and
collectively, the “Grantors”) and BANK OF AMERICA, N.A., in its capacity as
administrative agent (in such capacity, the “Administrative Agent”) for the
Secured Parties.


RECITALS


WHEREAS, pursuant to that certain Second Amended and Restated Credit Agreement,
dated as of the date hereof (as amended, modified, extended, restated, renewed,
replaced, or supplemented from time to time, the “Credit Agreement”) among the
Borrower, the Lenders party thereto and the Administrative Agent, the Lenders
have agreed to make Loans and issue Letters of Credit upon the terms and subject
to the conditions set forth therein; and


WHEREAS, this Agreement is required by the terms of the Credit Agreement.


NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.        Definitions.


           (a)   Capitalized terms used and not otherwise defined herein shall
have the meanings ascribed to such terms in the Credit Agreement. With reference
to this Agreement, unless otherwise specified herein: (i) the definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined, (ii) whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms, (iii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iv) the word “will” shall be construed to have the same meaning
and effect as the word “shall”, (v) any definition of, or reference to, any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document, as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (vi) any reference
herein to any Person shall be construed to include such Person’s permitted
successors and assigns, (vii) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (viii) all references
herein to Sections, Exhibits and Schedules shall be construed to refer to
Sections of, and Exhibits and Schedules to, this Agreement, (ix) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights, (x) the term
“documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form, (xi) in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including;” the words “to” and “until” each mean “to but
excluding;” and the word “through” means “to and including”, (xii) Section
headings herein are included for convenience of reference only and shall not
affect the interpretation of this Agreement and (xiii) where the context
requires, terms relating to the Collateral or any part thereof, when used in
relation to a Grantor, shall refer to such Grantor’s Collateral or the relevant
part thereof.



1

--------------------------------------------------------------------------------



          (b)   The following terms shall have the meanings set forth in the UCC
(defined below): Accession, Account, Account Debtor, Adverse Claim, As-Extracted
Collateral, Certificated Security, Chattel Paper, Commercial Tort Claim,
Consumer Goods, Deposit Account, Document, Electronic Chattel Paper, Equipment,
Farm Products, Financial Asset, Fixtures, General Intangible, Goods, Instrument,
Inventory, Investment Company Security, Investment Property, Letter-of- Credit
Right, Manufactured Home, Payment Intangible, Proceeds, Securities Account,
Securities Intermediary, Security, Software, Supporting Obligation and Tangible
Chattel Paper.


           (c)   In addition, the following terms shall have the meanings set
forth below:


“Collateral” has the meaning provided in Section 2 hereof.


“Control” means the manner in which “control” is achieved under the UCC with
respect to any Collateral for which the UCC specifies a method of achieving
“control”.


“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.


“Issuer” means the issuer of any Pledged Equity.


           “Pledged Equity” means, with respect to each Grantor, the Equity
Interests of the Subsidiaries owned by such Grantor as set forth on Schedule
5.21(f) to the Credit Agreement (as updated from time to time in accordance with
the Credit Agreement), and 100% of the issued and outstanding Equity Interests
of each Material Subsidiary that is a Domestic Subsidiary, including in each
case together with the certificates (or other agreements or instruments), if
any, representing such shares, and all options and other rights, contractual or
otherwise, with respect thereto, including, but not limited to, the following:


        (1)   all Equity Interests representing a dividend thereon, or
representing a distribution or return of capital upon or in respect thereof, or
resulting from a stock split, revision, reclassification or other exchange
therefor, and any subscriptions, warrants, rights or options issued to the
holder thereof, or otherwise in respect thereof; and


                 (2)  in the event of any consolidation or merger involving any
Issuer and in which such Issuer is not the surviving Person, all shares of each
class of the Equity Interests of the successor Person formed by or resulting
from such consolidation or merger, to the extent that such successor Person is a
direct Subsidiary of a Grantor.


           “UCC” means the Uniform Commercial Code as in effect from time to
time in the state of New York except as such term may be used in connection with
the perfection of the Collateral and then the applicable jurisdiction with
respect to such affected Collateral shall apply.


2.        Grant of Security Interest in the Collateral. To secure the prompt
payment and performance in full when due, whether by lapse of time,
acceleration, mandatory prepayment or otherwise, of the Secured Obligations,
each Grantor hereby grants to the Administrative Agent, for the benefit of the
Secured Parties, a continuing security interest in, and a right to set off
against, any and all right, title and interest of such Grantor in and to all of
the following, whether now owned or existing or owned, acquired, or arising
hereafter (collectively, the “Collateral”): (a) all Pledged Equity; (b) all
books and records pertaining to the Collateral; and (c) all Proceeds and
products of any and all of the foregoing; provided, that, if any such pledge
with respect to the Equity Interests in any Foreign Subsidiary (i) would
reasonably be expected to cause the undistributed earnings of such Foreign
Subsidiary as determined for United States federal income tax purposes to be
treated as a deemed dividend to such Foreign Subsidiary’s United Stated parent;
or (ii) would reasonably be expected to cause any material adverse tax
consequences for any of the Grantors or their Subsidiaries, then the foregoing
pledge requirement shall be limited to the pledge of the maximum amount of
voting and/or non-voting Equity Interests (if any) that would reasonably be
expected to not result in or cause such deemed dividend and/or other material
adverse tax consequences.


2

--------------------------------------------------------------------------------



The Grantors and the Administrative Agent, on behalf of the Secured Parties,
hereby acknowledge and agree that the security interest created hereby in the
Collateral constitutes continuing collateral security for all of the Secured
Obligations, whether now existing or hereafter arising.


3.         Representations and Warranties. Each Grantor hereby represents and
warrants to the Administrative Agent, for the benefit of the Secured Parties,
that until the Facility Termination Date, that:


          (a)   Ownership. Each Grantor is the sole record and beneficial owner
of its Collateral and has the right to pledge, sell, assign or transfer the
same. To such Grantor’s knowledge, there exists no Adverse Claim with respect to
the Pledged Equity of such Grantor.


           (b)  Authorization of Pledged Equity. All Pledged Equity (i) is
validly issued, (ii) is fully paid and, to the extent applicable, nonassessable
and is not subject to the preemptive rights of any Person, (iii) is beneficially
owned as of record by a Grantor and (iv) constitute all the issued and
outstanding shares of all classes of the equity of such Issuer issued to such
Grantor.


           (c)  Security Interest/Priority. This Agreement creates a valid
security interest in favor of the Administrative Agent, for the benefit of the
Secured Parties, in the Collateral of such Grantor and, when properly perfected
by filing, shall constitute a valid and perfected, first priority security
interest in such Collateral (including all uncertificated Pledged Equity
consisting of partnership or limited liability company interests that do not
constitute Securities), to the extent such security interest can be perfected by
filing under the UCC, free and clear of all Liens except for Permitted Liens. No
Grantor has authenticated any agreement authorizing any secured party thereunder
to file a financing statement, except to perfect Permitted Liens. The taking
possession by the Administrative Agent of the certificated securities (if any)
evidencing the Pledged Equity and all other Instruments constituting Collateral
will perfect and establish the first priority of the Administrative Agent’s
security interest in all the Pledged Equity evidenced by such certificated
securities and such Instruments.


           (d)  No Other Equity Interests, Instruments, Etc. As of the Closing
Date, no Grantor owns any certificated Equity Interests in any Subsidiary that
are required to be pledged and delivered to the Administrative Agent hereunder
except as set forth on Schedule 5.21(f) to the Credit Agreement (as updated from
time to time in accordance with the Credit Agreement). All such certificated
securities have been delivered to the Administrative Agent to the extent (A)
requested by the Administrative Agent or (B) as required by the terms of this
Agreement and the other Loan Documents.


           (e)  Consents; Etc. No approval, consent, exemption, authorization or
other action by, notice to, or filing with, any Governmental Authority or any
other Person (including, without limitation, any stockholder, member or creditor
of such Grantor), is necessary or required for (i) the grant by such Grantor of
the security interest in the Collateral granted hereby or for the execution,
delivery or performance of this Agreement by such Grantor, (ii) the perfection
of such security interest (to the extent such security interest can be perfected
by filing under the UCC), (iii) the granting of control (to the extent required
under Section 4(c)) or (iv) the exercise by the Administrative Agent or the
Secured Parties of the rights and remedies provided for in this Agreement
(including, without limitation, as against any Issuer), except for (A) the
filing or recording of UCC financing statements, (B) obtaining control to
perfect the Liens created by this Agreement (to the extent required under
Section 4(c)), (C) such actions as may be required by Laws affecting the
offering and sale of securities, (D) such actions as may be required by
applicable foreign Laws affecting the pledge of the Pledged Equity of Foreign
Subsidiaries, (E) consents, authorizations, filings or other actions which have
been obtained or made.
 
3

--------------------------------------------------------------------------------



4.        Covenants. Each Grantor covenants that until the Facility Termination
Date, such Grantor shall:


(a)        Maintenance of Perfected Security Interest; Further Information.


           (i)  Maintain the security interest created by this Agreement as a
first priority perfected security interest (subject only to Permitted Liens) and
shall defend such security interest against the claims and demands of all
Persons (other than the holders of Permitted Liens).


           (ii) From time to time furnish to the Administrative Agent upon the
Administrative Agent’s or any Lender’s reasonable request, statements and
schedules further identifying and describing the assets and property of such
Grantor and such other reports in connection therewith as the Administrative
Agent or such Lender may reasonably request, all in reasonable detail.


           (b)       Required Notifications. Promptly notify the Administrative
Agent, in writing, of: (i) any Lien (other than Permitted Liens) on any of the
Collateral which would adversely affect the ability of the Administrative Agent
to exercise any of its remedies hereunder and (ii) the occurrence of any other
event which could reasonably be expected to have a material impairment on the
aggregate value of the Collateral or on the security interests created hereby.


          (c)       Perfection through Possession and Control. Deliver to the
Administrative Agent promptly upon the receipt thereof by or on behalf of a
Grantor, all certificates and instruments constituting certificated securities
or Pledged Equity. Prior to delivery to the Administrative Agent, all such
certificates constituting Pledged Equity shall be held in trust by such Grantor
for the benefit of the Administrative Agent pursuant hereto. All such
certificates representing Pledged Equity shall be delivered in suitable form for
transfer by delivery or shall be accompanied by duly executed instruments of
transfer or assignment in blank, substantially in the form provided in Exhibit A
hereto or other form acceptable to the Administrative Agent.


           (d)       Filing of Financing Statements, Notices, Etc. Execute and
deliver to the Administrative Agent and/or file such agreements, assignments or
instruments (including affidavits, notices, reaffirmations and amendments and
restatements of existing documents, as the Administrative Agent may reasonably
request) and do all such other things as the Administrative Agent may reasonably
deem necessary or appropriate (i) to assure to the Administrative Agent its
security interests hereunder, including such instruments as the Administrative
Agent may from time to time reasonably request in order to perfect and maintain
the security interests granted hereunder in accordance with the UCC, including,
without limitation, financing statements (including continuation statements),
(ii) to consummate the transactions contemplated hereby and (iii) to otherwise
protect and assure the Administrative Agent of its rights and interests
hereunder. Furthermore, each Grantor also hereby irrevocably makes, constitutes
and appoints the Administrative Agent, its nominee or any other person whom the
Administrative Agent may designate, as such Grantor’s attorney in fact with full
power and for the limited purpose to prepare and file (and, to the extent
applicable, sign) in the name of such Grantor any financing statements, or
amendments and supplements to financing statements, renewal financing 
statements, notices or any similar documents which in the Administrative Agent’s
reasonable discretion would be necessary or appropriate in order to perfect and
maintain perfection of the security interests granted hereunder, such power,
being coupled with an interest, being and remaining irrevocable until the
Facility Termination Date. Each Grantor hereby agrees that a carbon,
photographic or other reproduction of this Agreement or any such financing
statement is sufficient for filing as a financing statement by the
Administrative Agent without notice thereof to such Grantor wherever the
Administrative Agent may in its sole discretion desire to file the same.


4

--------------------------------------------------------------------------------



           (e)        Books and Records. Mark its books and records (and cause
the Issuer of the Pledged Equity of such Grantor to mark its books and records)
to reflect the security interest granted pursuant to this Agreement.


(f)         Issuance or Acquisition of Equity Interests in Partnerships or
Limited Liability Companies.


             (i)  Without the prior written consent of the Administrative Agent,
not (A) vote to enable, or take any other action to permit, any applicable
Issuer to issue any Investment Property or Equity Interests constituting
partnership or limited liability company interests, except for those additional
Investment Property or Equity Interests constituting partnership or limited
liability company interests that will be subject to the security interest
granted herein in favor of the Secured Parties, or (B) enter into any agreement
or undertaking, except in connection with a Disposition permitted under Section
7.05 of the Credit Agreement, restricting the right or ability of such Grantor
or the Administrative Agent to sell, assign or transfer any Investment Property
or Pledged Equity or Proceeds thereof. The Grantors will defend the right, title
and interest of the Administrative Agent in and to any Investment Property and
Pledged Equity against the claims and demands of all Persons.


            (ii) If any Grantor shall become entitled to receive or shall
receive (A) any certificated securities (including, without limitation, any
certificate representing a stock dividend or a distribution in connection with
any reclassification, increase or reduction of capital or any certificate issued
in connection with any reorganization), option or rights in respect of the
ownership interests of any Issuer, whether in addition to, in substitution of,
as a conversion of, or in exchange for, any Investment Property, or otherwise in
respect thereof, or (B) any sums paid upon or in respect of any Investment
Property upon the liquidation or dissolution of any Issuer, such Grantor shall
accept the same as the agent of the Secured Parties, hold the same in trust for
the Secured Parties, segregated from other funds of such Grantor, and promptly
deliver the same to the Administrative Agent, on behalf of the Secured Parties,
in accordance with the terms hereof.


(g)        Further Assurances.


            (i) Promptly upon the request of the Administrative Agent and at the
sole expense of the Grantors, duly execute and deliver, and have recorded, such
further instruments and documents and take such further actions as the
Administrative Agent may reasonably request for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted, including, without limitation, all applications, certificates,
instruments, registration statements, and all other documents and papers the
Administrative Agent may reasonably request and as may be required by law in
connection with the obtaining of any consent, approval, registration,
qualification, or authorization of any Person deemed necessary or appropriate
for the effective exercise of any rights under this Agreement; provided that no
Grantor shall be required to take any action to perfect a security interest in
any Collateral that the Administrative Agent reasonably determines in its sole
discretion that the costs and burdens to the Grantors of perfecting a security
interest in such Collateral (including any applicable stamp, intangibles or
other taxes) are excessive in relation to value to the Lenders afforded thereby.


5

--------------------------------------------------------------------------------



             (ii) From time to time upon the Administrative Agent’s reasonable
request, promptly furnish such updates to the information disclosed pursuant to
this Agreement and the Credit Agreement, including any Schedules hereto or
thereto, such that such updated information is true and correct as of the date
so furnished.


5.       Authorization to File Financing Statements. Each Grantor hereby
authorizes the Administrative Agent to prepare and file such financing
statements (including continuation statements) or amendments thereof or
supplements thereto or other instruments as the Administrative Agent may from
time to time deem necessary or appropriate in order to perfect and maintain the
security interests granted hereunder in accordance with the UCC, which such
financing statements may describe the Collateral in the same manner as described
herein or may contain an indication or description of Collateral that describes
such property in any other manner as the Administrative Agent may determine, in
its sole discretion, is necessary, advisable or prudent to ensure the perfection
of the security interest in the Collateral granted herein.


6.      Advances. On failure of any Grantor to perform any of the covenants and
agreements contained herein or in any other Loan Document, the Administrative
Agent may, at its sole option and in its sole discretion, perform the same and
in so doing may expend such sums as the Administrative Agent may reasonably deem
advisable in the performance thereof, including, without limitation, the payment
of any taxes, a payment to obtain a release of a Lien or potential Lien,
expenditures made in defending against any adverse claim and all other
expenditures which the Administrative Agent may make for the protection of the
security hereof or which may be compelled to make by operation of Law. All such
sums and amounts so expended shall be repayable by the Grantors on a joint and
several basis promptly upon timely notice thereof and demand therefor, shall
constitute additional Secured Obligations and shall bear interest from the date
said amounts are expended at the Default Rate. No such performance of any
covenant or agreement by the Administrative Agent on behalf of any Grantor, and
no such advance or expenditure therefor, shall relieve the Grantors of any
Default or Event of Default. The Administrative Agent may make any payment
hereby authorized in accordance with any bill, statement or estimate procured
from the appropriate public office or holder of the claim to be discharged
without inquiry into the accuracy of such bill, statement or estimate or into
the validity of any tax assessment, sale, forfeiture, tax lien, title or claim
except to the extent such payment is being contested in good faith by a Grantor
in appropriate proceedings and against which adequate reserves are being
maintained in accordance with GAAP.


7.        Remedies.


           (a) General Remedies. Upon the occurrence of an Event of Default and
during continuation thereof, the Administrative Agent on behalf of the Secured
Parties shall have, in addition to the rights and remedies provided herein, in
the Loan Documents, in any other documents relating to the Secured Obligations,
or by any Applicable Law (including, but not limited to, levy of attachment,
garnishment and the rights and remedies set forth in the UCC of the jurisdiction
applicable to the affected Collateral), the rights and remedies of a secured
party under the UCC (regardless of whether the UCC is the law of the
jurisdiction where the rights and remedies are asserted and regardless of
whether the UCC applies to the affected Collateral), and further, the
Administrative Agent may, with or without judicial process or the aid and
assistance of others,


6

--------------------------------------------------------------------------------


(i) enter on any premises on which any of the Collateral may be located and,
without resistance or interference by the Grantors, take possession of the
Collateral, (ii) dispose of any Collateral on any such premises, (iii) require
the Grantors to assemble and make available to the Administrative Agent at the
expense of the Grantors any Collateral at any place and time designated by the
Administrative Agent which is reasonably convenient to both parties, (iv) remove
any Collateral from any such premises for the purpose of effecting sale or other
disposition thereof, and/or (v) without demand and without advertisement,
notice, hearing or process of law, all of which each of the Grantors hereby
waives to the fullest extent permitted by Applicable Law, at any place and time
or times, sell, lease, assign, give option or options to purchase, or otherwise
dispose of and deliver the Collateral or any part thereof (or contract to do any
of the foregoing), in one or more parcels any or all Collateral held by or for
it at public or private sale (which in the case of a private sale of Pledged
Equity, shall be to a restricted group of purchasers who will be obligated to
agree, among other things, to acquire such securities for their own account, for
investment and not with a view to the distribution or resale thereof), at any
exchange or broker’s board or elsewhere, by one or more contracts, in one or
more parcels, for money, upon credit or otherwise, at such prices and upon such
terms as the Administrative Agent deems advisable, in its sole discretion
(subject to any and all mandatory legal requirements). Each Grantor acknowledges
that any such private sale may be at prices and on terms less favorable to the
seller than the prices and other terms which might have been obtained at a
public sale and, notwithstanding the foregoing, agrees that such private sale
shall be deemed to have been made in a commercially reasonable manner and, in
the case of a sale of Pledged Equity, that the Administrative Agent shall have
no obligation to delay sale of any such securities for the period of time
necessary to permit the Issuer of such securities to register such securities
for public sale under the Securities Act of 1933, as amended (the “Securities
Act”). The Administrative Agent or any other Secured Party shall have the right
upon any such public sale or sales, and, to the extent permitted by Applicable
Law, upon any such private sale or sales, to purchase the whole or any part of
the Collateral so sold. Neither the Administrative Agent’s compliance with
Applicable Law nor its disclaimer of warranties relating to the Collateral shall
be considered to adversely affect the commercial reasonableness of any sale. To
the extent the rights of notice cannot be legally waived hereunder, each Grantor
agrees that any requirement of reasonable notice shall be met if such notice,
specifying the place of any public sale or the time after which any private sale
is to be made, is personally served on or mailed, postage prepaid, to the
Borrower in accordance with the notice provisions of Section 11.02 of the Credit
Agreement at least ten (10) days before the time of sale or other event giving
rise to the requirement of such notice. Each Grantor further acknowledges and
agrees that any offer to sell any Pledged Equity which has been (A) publicly
advertised on a bona fide basis in a newspaper or other publication of general
circulation in the financial community of New York, New York (to the extent that
such offer may be advertised without prior registration under the Securities
Act), or (B) made privately in the manner described above shall be deemed to
involve a “public sale” under the UCC, notwithstanding that such sale may not
constitute a “public offering” under the Securities Act, and the Administrative
Agent may, in such event, bid for the purchase of such securities. The
Administrative Agent shall not be obligated to make any sale or other
disposition of the Collateral regardless of notice having been given. To the
extent permitted by Applicable Law, any Secured Party may be a purchaser at any
such sale. To the extent permitted by Applicable Law, each of the Grantors
hereby waives all of its rights of redemption with respect to any such sale.
Subject to the provisions of Applicable Law, the Administrative Agent may
postpone or cause the postponement of the sale of all or any portion of the
Collateral by announcement at the time and place of such sale, and such sale
may, without further notice, to the extent permitted by Law, be made at the time
and place to which the sale was postponed, or the Administrative Agent may
further postpone such sale by announcement made at such time and place. To the
extent permitted by Applicable Law, each Grantor waives all claims, damages and
demands it may acquire against the Administrative Agent or any Secured Party
arising out of the exercise by them of any rights hereunder except to


7

--------------------------------------------------------------------------------

the extent any such claims, damages or demands result solely from the gross
negligence or willful misconduct of the Administrative Agent or any other
Secured Party as determined by a final non- appealable judgment of a court of
competent jurisdiction, in each case against whom such claim is asserted. Each
Grantor agrees that the internet shall constitute a “place” for purposes of
Section 9- 610(b) of the UCC.


           (b)         Investment Property/Pledged Equity. Upon the occurrence
of an Event of Default and during the continuation thereof: the Administrative
Agent shall have the right to receive any and all cash dividends, payments or
distributions made in respect of any Investment Property or Pledged Equity or
other Proceeds paid in respect of any Investment Property or Pledged Equity, and
any or all of any Investment Property or Pledged Equity may, at the option of
the Administrative Agent, be registered in the name of the Administrative Agent
or its nominee, and the Administrative Agent or its nominee may thereafter
exercise (i) all voting, corporate and other rights pertaining to such
Investment Property, or any such Pledged Equity at any meeting of shareholders,
partners or members of the relevant Issuers or otherwise and (ii) any and all
rights of conversion, exchange and subscription and any other rights, privileges
or options pertaining to such Investment Property or Pledged Equity as if it
were the absolute owner thereof (including, without limitation, the right to
exchange at its discretion any and all of the Investment Property or Pledged
Equity upon the merger, consolidation, reorganization, recapitalization or other
fundamental change in the corporate, partnership or limited liability company
structure of any Issuer or upon the exercise by any Grantor or the
Administrative Agent of any right, privilege or option pertaining to such
Investment Property or Pledged Equity, and in connection therewith, the right to
deposit and deliver any and all of the Investment Property or Pledged Equity
with any committee, depositary, transfer agent, registrar or other designated
agency upon such terms and conditions as the Administrative Agent may
determine), all without liability except to account for property actually
received by it; but the Administrative Agent shall have no duty to any Grantor
to exercise any such right, privilege or option and the Administrative Agent and
the other Secured Parties shall not be responsible for any failure to do so or
delay in so doing. In furtherance thereof, each Grantor hereby authorizes and
instructs each Issuer with respect to any Collateral consisting of Investment
Property and/or Pledged Equity to (A) comply with any instruction received by it
from the Administrative Agent in writing that (1) states that an Event of
Default has occurred and is continuing and (2) is otherwise in accordance with
the terms of this Agreement, without any other or further instructions from such
Grantor, and each Grantor agrees that each Issuer shall be fully protected in so
complying following receipt of such notice and prior to notice that such Event
of Default is no longer continuing, and (B) except as otherwise expressly
permitted hereby, pay any dividends, distributions or other payments with
respect to any Investment Property or Pledged Equity directly to the
Administrative Agent. Unless an Event of Default shall have occurred and be
continuing and the Administrative Agent shall have given notice to the relevant
Grantor of the Administrative Agent’s intent to exercise its corresponding
rights pursuant to this Section 7, each Grantor shall be permitted to receive
all cash dividends, payments or other distributions made in respect of any
Investment Property and any Pledged Equity, in each case paid in the normal
course of business of the relevant Issuer and consistent with past practice, to
the extent permitted in the Credit Agreement, and to exercise all voting and
other corporate, company and partnership rights with respect to any Investment
Property and Pledged Equity to the extent not inconsistent with the terms of
this Agreement and the other Loan Documents.


          (c)       Nonexclusive Nature of Remedies. Failure by the
Administrative Agent or the Secured Parties to exercise any right, remedy or
option under this Agreement, any other Loan Document, any other document
relating to the Secured Obligations, or as provided by Law, or any delay by the
Administrative Agent or the Secured Parties in exercising the same, shall not
operate as a waiver of any such right, remedy or option. No waiver hereunder
shall be effective unless it is in writing, signed by the party against whom
such waiver is sought to be enforced and then only to the extent specifically
stated, which in the case of the Administrative Agent or the Secured Parties
shall only be granted as provided herein. To the extent permitted by Law,
neither the Administrative Agent, the Secured Parties, nor any party acting as
attorney for the Administrative Agent or the Secured Parties, shall be liable
hereunder for any acts or omissions or for any error of judgment or mistake of
fact or law other than their gross negligence or willful misconduct hereunder as
determined by a final non-appealable judgment of a court of competent
jurisdiction. The rights and remedies of the Administrative Agent and the
Secured Parties under this Agreement shall be cumulative and not exclusive of
any other right or remedy which the Administrative Agent or the Secured Parties
may have.


8

--------------------------------------------------------------------------------

          (d)       Retention of Collateral. In addition to the rights and
remedies hereunder, the Administrative Agent may, in compliance with Sections
9-620 and 9-621 of the UCC or otherwise complying with the requirements of
Applicable Law of the relevant jurisdiction, accept or retain the Collateral in
satisfaction of the Secured Obligations. Unless and until the Administrative
Agent shall have provided such notices, however, the Administrative Agent shall
not be deemed to have retained any Collateral in satisfaction of any Secured
Obligations for any reason.


           (e)        Waiver; Deficiency. Each Grantor hereby waives, to the
extent permitted by Applicable Laws, all rights of redemption, appraisement,
valuation, stay, extension or moratorium now or hereafter in force under any
Applicable Laws in order to prevent or delay the enforcement of this Agreement
or the absolute sale of the Collateral or any portion thereof. In the event that
the proceeds of any sale, collection or realization are insufficient to pay all
amounts to which the Administrative Agent or the Secured Parties are legally
entitled, the Grantors shall be jointly and severally liable for the deficiency,
together with interest thereon at the Default Rate, together with the costs of
collection and the fees, charges and disbursements of counsel. Any surplus
remaining after the full payment and satisfaction of the Secured Obligations
shall be returned to the Grantors or to whomsoever a court of competent
jurisdiction shall determine to be entitled thereto.


(f)         Registration Rights.


            (i)  If the Administrative Agent shall determine that in order to
exercise its right to sell any or all of the Collateral it is necessary or
advisable to have such Collateral registered under the provisions of the
Securities Act (any such Collateral, the “Restricted Securities Collateral”),
the relevant Grantor will cause each applicable Issuer (and the officers and
directors thereof) that is a Grantor or a Subsidiary of a Grantor to (A) execute
and deliver all such instruments and documents, and do or cause to be done all
such other acts as may be, in the opinion of the Administrative Agent, necessary
or advisable to register such Restricted Securities Collateral, or that portion
thereof to be sold, under the provisions of the Securities Act, (B) use its
commercially reasonable efforts to cause the registration statement relating
thereto to become effective and to remain effective for a period of one year
from the date of the first public offering of such Restricted Securities
Collateral, or that portion thereof to be sold, and (C) make all amendments
thereto and/or to the related prospectus which, in the opinion of the
Administrative Agent, are necessary or advisable, all in conformity with the
requirements of the Securities Act and the rules and regulations of the
Securities and Exchange Commission applicable thereto. Each Grantor agrees to
cause each applicable Issuer (and the officers and directors thereof) to comply
with the provisions of the securities or “Blue Sky” laws of any and all
jurisdictions which the Administrative Agent shall designate and to make
available to its security holders, as soon as practicable, an earnings statement
(which need not be audited) which will satisfy the provisions of the Securities
Act.
 
9

--------------------------------------------------------------------------------



             (ii)  Each Grantor agrees to use its commercially reasonable
efforts to do or cause to be done all such other acts as may be necessary to
make such sale or sales of all or any portion of the Restricted Securities
Collateral valid and binding and in compliance with any and all other Applicable
Laws.



           (g)        Specific Performance. Each Grantor agrees that a breach of
any of the covenants contained in this Section 7 will cause irreparable injury
to the Administrative Agent and the other Secured Parties, that the
Administrative Agent and the other Secured Parties have no adequate remedy at
law in respect of such breach and, as a consequence, that each and every
covenant contained in this Section 7 shall be specifically enforceable against
such Grantor, and such Grantor hereby waives and agrees not to assert any
defenses against an action for specific performance of such covenants except for
a defense that no Event of Default has occurred under the Credit Agreement.

8        Rights of the Administrative Agent.


          (a)       Power of Attorney. In addition to other powers of attorney
contained herein, each Grantor hereby designates and appoints the Administrative
Agent, on behalf of the Secured Parties, and each of its designees or agents, as
attorney-in-fact of such Grantor, irrevocably and with power of substitution,
with authority to take any or all of the following actions only upon the
occurrence and during the continuance of an Event of Default:


(i)  to demand, collect, settle, compromise, adjust, give discharges and
releases, all as the Administrative Agent may reasonably determine;


(ii) to commence and prosecute any actions at any court for the purposes of
collecting any Collateral and enforcing any other right in respect thereof;


           (iii) to defend, settle or compromise any action brought and, in
connection therewith, give such discharge or release as the Administrative Agent
may deem reasonably   appropriate;


             (iv) to receive, open and dispose of mail addressed to a Grantor
and endorse checks, notes, drafts, acceptances, money orders, or other
instruments or documents on behalf of and in the name of such Grantor relating
to such Collateral;


             (v) to sell, assign, transfer, make any agreement in respect of, or
otherwise deal with or exercise rights in respect of, any Collateral or the
goods or services which have given rise thereto, as fully and completely as
though the Administrative Agent were the absolute owner thereof for all
purposes;


(vi) to adjust and settle claims under any insurance policy relating thereto;


             (vii) to execute and deliver all assignments, conveyances,
statements, financing statements, continuation financing statements, security
agreements, affidavits, notices and other agreements, instruments and documents
that the Administrative Agent may determine necessary in order to perfect and
maintain the security interests and liens granted in this Agreement and in order
to fully consummate all of the transactions contemplated herein;



10

--------------------------------------------------------------------------------



(viii) to institute any foreclosure proceedings that the Administrative Agent
may deem appropriate;


(ix) to sign and endorse any drafts, assignments, proxies, stock powers,
verifications, notices and other documents relating to the Collateral;


            (x) to exchange any of the Pledged Equity or other property upon any
merger, consolidation, reorganization, recapitalization or other readjustment of
the Issuer thereof and, in connection therewith, deposit any of the Pledged
Equity with any committee, depository, transfer agent, registrar or other
designated agency upon such terms as the Administrative Agent may reasonably
deem appropriate;


             (xi) to vote for a shareholder resolution, or to sign an instrument
in writing, sanctioning the transfer of any or all of the Pledged Equity into
the name of the Administrative Agent or one or more of the Secured Parties or
into the name of any transferee to whom the Pledged Equity or any part thereof
may be sold pursuant to Section 7;


   (xii) to pay or discharge taxes, liens, security interests or other
encumbrances levied or placed on or threatened against the Collateral;


             (xiii) to direct any parties liable for any payment in connection
with any of the Collateral to make payment of any and all monies due and to
become due thereunder directly to the Administrative Agent or as the
Administrative Agent shall direct;


             (xiv) to receive payment of and receipt for any and all monies,
claims, and other amounts due and to become due at any time in respect of or
arising out of any Collateral; and
 

             (xv)  do and perform all such other acts and things as the
Administrative Agent may reasonably deem to be necessary, proper or convenient
in connection with the Collateral.


This power of attorney is a power coupled with an interest and shall be
irrevocable until the Facility Termination Date. The Administrative Agent shall
be under no duty to exercise or withhold the exercise of any of the rights,
powers, privileges and options expressly or implicitly granted to the
Administrative Agent in this Agreement, and shall not be liable for any failure
to do so or any delay in doing so. The Administrative Agent shall not be liable
for any act or omission or for any error of judgment or any mistake of fact or
law in its individual capacity or its capacity as attorney-in- fact except acts
or omissions resulting from its gross negligence or willful misconduct as
determined by a final non-appealable judgment of a court of competent
jurisdiction. This power of attorney is conferred on the Administrative Agent
solely to protect, preserve and realize upon its security interest in the
Collateral and shall not impose any duty upon the Administrative Agent or any
other Secured Party to exercise any such powers.


           (b)      Assignment by the Administrative Agent. The Administrative
Agent may from time to time assign the Secured Obligations to a successor
Administrative Agent appointed in accordance with the Credit Agreement, and such
successor shall be entitled to all of the rights and remedies of the
Administrative Agent under this Agreement in relation thereto.


11

--------------------------------------------------------------------------------



          (c)        The Administrative Agent’s Duty of Care. Other than the
exercise of reasonable care to assure the safe custody of the Collateral while
being held by the Administrative Agent hereunder, the Administrative Agent shall
have no duty or liability to preserve rights pertaining thereto, it being
understood and agreed that the Grantors shall be responsible for preservation of
all rights in the Collateral, and the Administrative Agent shall be relieved of
all responsibility for the Collateral upon surrendering it or tendering the
surrender of it to the Grantors. The Administrative Agent shall be deemed to
have exercised reasonable care in the custody and preservation of the Collateral
in its possession if the Collateral is accorded treatment substantially equal to
that which the Administrative Agent accords its own property, which shall be no
less than the treatment employed by a reasonable and prudent agent in the
industry, it being understood that the Administrative Agent shall not have
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any of the Collateral. In the event of a public or
private sale of Collateral pursuant to Section 7 hereof, the Administrative
Agent shall have no responsibility for (i) ascertaining or taking action with
respect to calls, conversions, exchanges, maturities, tenders or other matters
relating to any Collateral, whether or not the Administrative Agent has or is
deemed to have knowledge of such matters, or (ii) taking any steps to clean,
repair or otherwise prepare the Collateral for sale.


(d)        Voting and Payment Rights in Respect of the Pledged Equity.


             (i)  So long as no Event of Default shall exist, each Grantor may
(A) exercise any and all voting and other consensual rights pertaining to the
Pledged Equity of such Grantor or any part thereof for any purpose not
inconsistent with the terms of this Agreement or the Credit Agreement and (B)
receive and retain any and all dividends (other than stock dividends and other
dividends constituting Collateral which are addressed hereinabove), principal or
interest paid in respect of the Pledged Equity to the extent they are allowed
under the Credit Agreement; and


            (ii) During the continuance of an Event of Default, (A) all rights
of a Grantor to exercise the voting and other consensual rights which it would
otherwise be entitled to exercise pursuant to clause (i)(A) above shall cease
and all such rights shall thereupon become vested in the Administrative Agent
which shall then have the sole right to exercise such voting and other
consensual rights, (B) all rights of a Grantor to receive the dividends,
principal and interest payments which it would otherwise be authorized to
receive and retain pursuant to clause (i)(B) above shall cease and all such
rights shall thereupon be vested in the Administrative Agent which shall then
have the sole right to receive and hold as Collateral such dividends, principal
and interest payments, and (C) all dividends, principal and interest payments
which are received by a Grantor contrary to the provisions of clause (ii)(B)
above shall be received in trust for the benefit of the Administrative Agent,
shall be segregated from other property or funds of such Grantor, and shall be
forthwith paid over to the Administrative Agent as Collateral in the exact form
received, to be held by the Administrative Agent as Collateral and as further
collateral security for the Secured Obligations.


(e)       Releases of Collateral.


            (i) If any Collateral shall be sold, transferred or otherwise
disposed of by any Grantor in a transaction permitted by the Credit Agreement,
then the Administrative Agent, at the request and sole expense of such Grantor,
shall promptly execute and deliver to such Grantor all releases and other
documents, and take such other action, reasonably necessary for the release of
the Liens created hereby or by any other Collateral Document on such Collateral.


12

--------------------------------------------------------------------------------



            (ii) The Administrative Agent may release any of the Pledged Equity
from this Agreement or may substitute any of the Pledged Equity for other
Pledged Equity without altering, varying or diminishing in any way the force,
effect, lien, pledge or security interest of this Agreement as to any Pledged
Equity not expressly released or substituted, and this Agreement shall continue
as a first priority lien on all Pledged Equity not expressly released or
substituted.


9.      Application of Proceeds. After the exercise of remedies provided for in
Section 8.02 of the Credit Agreement (or after the Loans have automatically
become immediately due and payable and the L/C Obligations have automatically
been required to be Cash Collateralized as set forth in Section 8.02 of the
Credit Agreement) any payments in respect of the Secured Obligations and any
proceeds of the Collateral, when received by the Administrative Agent or any
Secured Party in cash or Cash Equivalents will be applied in reduction of the
Secured Obligations in the order set forth in the Credit Agreement.


10.     Continuing Agreement.


          (a) This Agreement shall remain in full force and effect until the
Facility Termination Date, at which time this Agreement shall be automatically
terminated (other than obligations under this Agreement which expressly survive
such termination) and the Administrative Agent shall, upon the request and at
the expense of the Grantors, forthwith release all of its liens and security
interests hereunder and shall execute and deliver all UCC termination statements
and/or other documents reasonably requested by the Grantors evidencing such
termination.


          (b) This Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Secured Obligations is rescinded or must otherwise be restored or
returned by the Administrative Agent or any Secured Party as a preference,
fraudulent conveyance or otherwise under any Debtor Relief Law, all as though
such payment had not been made; provided that in the event payment of all or any
part of the Secured Obligations is rescinded or must be restored or returned,
all reasonable costs and expenses (including without limitation any reasonable
legal fees and disbursements) incurred by the Administrative Agent or any
Secured Party in defending and enforcing such reinstatement shall be deemed to
be included as a part of the Secured Obligations.


11.     Amendments; Waivers; Modifications, Etc. This Agreement and the
provisions hereof may not be amended, waived, modified, changed, discharged or
terminated except as set forth in Section 11.01 of the Credit Agreement.


   12.     Successors in Interest. This Agreement shall be binding upon each
Grantor, its successors and assigns and shall inure, together with the rights
and remedies of the Administrative Agent and the Secured Parties hereunder, to
the benefit of the Administrative Agent and the Secured Parties and their
successors and permitted assigns.


13.   Notices. All notices required or permitted to be given under this
Agreement shall be in conformance with Section 11.02 of the Credit Agreement;
provided that notices and communications to the Grantors shall be directed to
the Grantors, at the address of the Borrower set forth on Schedule 1.01(a) to
the Credit Agreement.


13

--------------------------------------------------------------------------------



   14.     Counterparts. This Agreement may be executed in any number of
counterparts, each of which where so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument. It
shall not be necessary in making proof of this Agreement to produce or account
for more than one such counterpart. Delivery of an executed counterpart of a
signature page of this Agreement by fax transmission or other electronic mail
transmission (e.g. “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Agreement. Without limiting the foregoing, to the
extent a manually executed counterpart is not specifically required to be
delivered, upon the request of any party, such fax transmission or electronic
mail transmission shall be promptly followed by such manually executed
counterpart.


   15.     Headings. The headings of the sections hereof are provided for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Agreement.


  16.      Governing Law; Submission to Jurisdiction; Venue; WAIVER OF JURY
TRIAL; Acknowledgment Regarding Any Supported QFCs. The terms of Sections 11.14,
11.15 and 11.21 of the Credit Agreement with respect to governing law,
submission to jurisdiction, venue, waiver of jury trial and acknowledgment
regarding any supported QFCs are incorporated herein by reference, mutatis
mutandis, and the parties hereto agree to such terms.


17.     Severability. If any provision of this Agreement is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.


18.     Entirety. This Agreement, the other Loan Documents and the other
documents relating to the Secured Obligations represent the entire agreement of
the parties hereto and thereto, and supersede all prior agreements and
understandings, oral or written, if any, including any commitment letters or
correspondence relating to the Loan Documents, any other documents relating to
the Secured Obligations, or the transactions contemplated herein and therein.


19.    Other Security. To the extent that any of the Secured Obligations are now
or hereafter secured by property other than the Collateral (including, without
limitation, real property and securities owned by a Grantor), or by a guarantee,
endorsement or property of any other Person, then the Administrative Agent shall
have the right to proceed against such other property, guarantee or endorsement
upon the occurrence of any Event of Default, and the Administrative Agent shall
have the right, in its sole discretion, to determine which rights, security,
liens, security interests or remedies the Administrative Agent shall at any time
pursue, relinquish, subordinate, modify or take with respect thereto, without in
any way modifying or affecting any of them or the Secured Obligations or any of
the rights of the Administrative Agent or the Secured Parties under this
Agreement, under any other of the Loan Documents or under any other document
relating to the Secured Obligations.


20.    Consent of Issuers of Pledged Equity. Any Loan Party that is an Issuer
hereby acknowledges, consents and agrees to the grant of the security interests
in such Pledged Equity by the applicable Grantors pursuant to this Agreement,
together with all rights accompanying such security interest as provided by this
Agreement and Applicable Law, notwithstanding any anti-assignment provisions in
any operating agreement, limited partnership agreement or similar organizational
or governance documents of such Issuer.


14

--------------------------------------------------------------------------------



21.     Joint and Several Obligations of Grantors.


          (a)        Each of the Grantors is accepting joint and several
liability hereunder in consideration of the financial accommodations to be
provided by the Lenders under the Credit Agreement, for the mutual benefit,
directly and indirectly, of each of the Grantors and in consideration of the
undertakings of each of the Grantors to accept joint and several liability for
the obligations of each of them.


          (b)       Each of the Grantors jointly and severally hereby
irrevocably and unconditionally accepts, not merely as a surety but also as a
primary obligor, joint and several liability with the other Grantors with
respect to the payment and performance of all of the Secured Obligations, it
being the intention of the parties hereto that (i) all the Secured Obligations
shall be the joint and several obligations of each of the Grantors without
preferences or distinction among them and (ii) a separate action may be brought
against each Grantor to enforce this Agreement whether or not the Borrower, any
other Grantor or any other person or entity is joined as a party.


          (c)        Notwithstanding any provision to the contrary contained
herein, in any other of the Loan Documents, to the extent the obligations of a
Grantor shall be adjudicated to be invalid or unenforceable for any reason
(including, without limitation, because of any applicable state or federal law
relating to fraudulent conveyances or transfers) then the obligations of such
Grantor hereunder shall be limited to the maximum amount that is permissible
under Applicable Law (whether federal or state and including, without
limitation, Debtor Relief Laws).


22.     Marshaling. The Administrative Agent shall not be required to marshal
any present or future collateral security (including but not limited to the
Collateral) for, or other assurances of payment of, the Secured Obligations or
any of them or to resort to such collateral security or other assurances of
payment in any particular order, and all of its rights and remedies hereunder
and in respect of such collateral security and other assurances of payment shall
be cumulative and in addition to all other rights and remedies, however existing
or arising. To the extent that it lawfully may, each Grantor hereby agrees that
it will not invoke any law relating to the marshaling of collateral which might
cause delay in or impede the enforcement of the Administrative Agent’s rights
and remedies under this Agreement or under any other instrument creating or
evidencing any of the Secured Obligations or under which any of the Secured
Obligations is outstanding or by which any of the Secured Obligations is secured
or payment thereof is otherwise assured, and, to the extent that it lawfully
may, each Grantor hereby irrevocably waives the benefits of all such laws.


23.     Injunctive Relief. Each Grantor recognizes that, in the event such
Grantor fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement or any other Loan Document, any remedy of law
may prove to be inadequate relief to the Administrative Agent and the other
Secured Parties. Therefore, each Grantor agrees that the Administrative Agent
and the other Secured Parties, at the option of the Administrative Agent and the
other Secured Parties, shall be entitled to temporary and permanent injunctive
relief in any such case without the necessity of proving actual damages.


24.    Secured Parties. Each Secured Party that is not a party to the Credit
Agreement who obtains the benefit of this Agreement shall be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of the Credit Agreement, and with respect to the actions and
omissions of the Administrative Agent hereunder or otherwise relating hereto
that do or may affect such Secured Party, the Administrative Agent and each of
its Affiliates shall be entitled to all of the rights, benefits and immunities
conferred under Article IX of the Credit Agreement.


15

--------------------------------------------------------------------------------

 

25.     Amendment and Restatement. This Agreement is an amendment and
restatement, in its entirety, of that certain Pledge Agreement dated June 16,
2004, as amended, made by the Borrower in favor of Bank of America, and any
indebtedness secured thereunder shall be deemed to be secured by this Agreement.
Nothing in this Agreement shall be deemed to be a repayment or novation of the
indebtedness secured thereunder, or to release or otherwise adversely affect any
lien, mortgage or security interest securing such indebtedness or any rights of
the Administrative Agent and the Lenders against any guarantor, surety or other
party primarily or secondarily liable for such indebtedness.










[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






16

--------------------------------------------------------------------------------



Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.




      :
   GRANTORS
USANA HEALTH SCIENCES, INC.      

By:                
                                                                                                   


  Name: Jim H. Brown     Title:President  








Accepted and agreed to as of the date first above written. 
 
 
 
    BANK OF AMERICA, N.A., as Administrative Agent
 
 
 
 
 
By:                                                                                                                                                            
  Name: Donald Schulke
  Title: Senior Vice President  





[Security and Pledge Agreement Signature Page]

17

--------------------------------------------------------------------------------





EXHIBIT A

[FORM OF]


IRREVOCABLE STOCK POWER












FOR  VALUE   RECEIVED,  the  undersigned  hereby  sells,  
assigns  and  transfers  to ___________________the  following  Equity  Interests
of [___________], a [_________] [corporation] [limited liability company]:




No. of Shares                                        Certificate No.






and  irrevocably  appoints ____________________________________ its agent and
attorney-in-fact to transfer all or any part of such Equity Interests and to
take all necessary and appropriate action to effect any such transfer. The agent
and attorney-in-fact may substitute and appoint one or more persons to act for
him.





            
                          
[ASSIGNOR]
             
 
 
 
 
By:                                                                                                           

   
Name:                                                                                                    
 
 
Title:                                                                                                       

 




18
